10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00390-MMD-CLB Document 23 Filed 01/06/20 Page 1

AARON D. FORD
Attorney General

ROST C. OLSEN, Bar No. 14410
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1209

E-mail: rolsen@ag.nv.gov

Attorneys for Defendants
Mark Boyd, William Gittere,

of 4

and Evelyn Rodriguez
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
JAQUAN BARNES,
Case No. 3:18-cv-00390-MMD-CLB
Plaintiff,
MOTION FOR EXTENSION OF TIME TO
Vv. FILE NOTICE AS REQUIRED IN THE
MINUTE ORDER (ECF No. 20)

WILLIAM GETTIERR, et al.,

Defendants

Defendants Mark Boyd, William Gittere, and Evelyn Rodriguez, by and thr
D. Ford, Attorney General of the State of Nevada, and Peter E. Dunkley, Depy

(DAG), hereby submit their Motion for Extension of Time to File Notice as Requ

pugh counsel, Aaron
ity Attorney General
ired in ECF No. 20.

This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(B), the following Memorandum of

Points and Authorities, and all papers and pleadings on file in this action.
MEMORANDUM OF POINTS AND AUTHORITIE

Defendants respectfully request until close of business on Friday, January
Notice called for in ECF No. 20 explaining why the Office of the Attorney Gen
service on behalf of Defendant Richard C. Adams. At the time of entry and service
(ECF No. 20) on December 19, 2019, undersigned counsel inadvertently negl

deadline was properly noted on his calendar. Decl. of Rost C. Olsen, §j 5.

5S
10, 2020 to file the
eral does not accept
of the Minute Order

kcted to ensure the

This matter subsequently came back to the undersigned’s attention on January 6, 2020 when

Court staff reached out to him to inquire as to the status of the Notice. Jd. at {| 6.

1

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00390-MMD-CLB Document 23 Filed 01/06/20 Page 2 of 4

The requested extension of time will afford Defendants adequate time to properly brief the

Notice and submit it to the Court.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and proyides as follows:

When an act may or must be done within a specified time, the court

may,

for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time |or its
extension expires; or (B) on motion made after the time has expired] if the

party failed to act because of excusable neglect.

“TE]}xcusable neglect” is an “elastic concept.” Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S.

380, 392, 113 S.Ct. 1489, 1496, 123 L.Ed.2d 74 (1993). The determination of what)is “excusable” is “at

bottom an equitable one, taking account of all relevant circumstances surrounding the party's omission.”

Id. at 395, 113 S.Ct. at 1498. “Cases should be decided upon their merits v
possible.” Fitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986).

In this case, Defendants’ failure to timely file and objection or a request for

henever reasonably

an extension is due

to excusable neglect. See Decl. of Rost C. Olsen, § § 1-6. The shortage of support staff during the

holiday season in which the Minute Order was entered and undersigned’s inadvertent oversight led to

the failure of placing this particular deadline on his calendar. Jd. at { { 4-6. This failure, in combination

with managing other competing deadlines, resulted in undersigned’s inadvertent failure to timely

prepare and submit the Notice. Jd. at § § 4-6. The requested extension will per
opportunity to properly brief and file the Notice. Defendants assert that the circums
excusable neglect is present which would warrant the requested extension of time a
policy of a decision on the merits. See id. at § { 4-6; see also Eitel, 782 F.2d at 1472.
///T1
//T/1
// 1/1
//f11
//1/1
////T
///1/
// 1/1

mit undersigned an
tances are such that

hd will facilitate the

 

 
Case 3:18-cv-00390-MMD-CLB Document 23 Filed 01/06/20 Page 3 of 4

For these reasons, Defendants respectfully request an extension of time until close of business
on Friday, January 10, 2020, to file the Notice required in ECF No. 20.
I. EXHIBIT A. Declaration of Rost C. Olsen

DATED this 6th day of January, 2020.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

AARON D. FORD

 

Attorney General

By: /s/ Rost C. Olsen
ROST C. OLSEN, Bar No. 144
Deputy Attorney General

Attorneys for Defendants

IS SO ORDERED.

  

 

  

AGISTRATE JUDGE

DATED: // YZAO

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00390-MMD-CLB Document 23 Filed 01/06/20 Page 4

CERTIFICATE OF SERVICE

of 4

I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

on this 20th day of January, 2020, I caused to be served a copy of the foregolpe: MOTION FOR

EXTENSION OF TIME TO FILE OBJECTION TO MAGISTRATE JUDG
RECOMMENDATION ., by U.S. District Court CM/CFE Electronic Filing to:

Roger Randolph, #1086077
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
Icclawlibrary@doc.nv.gov

‘ ~ BD oon
“GAs Ke eA AL

An employee of the
Office of the Attorney General

E’S REPORT AND

 

 
EXHIBIT A

Declaration of Rost C. Olsen

EXHIBIT A

 
o NN TON Re WY NY

‘oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00390-MMD-CLB Document 23-1 Filed 01/06/20 Page|2 of 2

DECLARATION OF ROST C. OLSEN

I, Rost C. Olsen, Esq., declare the following:

lL. I am a Deputy Attorney General (DAG) for the Office of the Nevada Attorney General

(OAG). I work in the Carson City location.

2. On December 19, 2019, my legal assistant and I received the Court’s Minute Order, ECF

No. 20, through the Court’s e-filing system.

3. Generally, when we receive orders from the Court, my legal assistant places deadlines

from those order in my electronic work calendar, and I review orders shortly afterward to confirm any

deadlines are on my calendar.
4. During the time the Minute Order came in, our office was short
holiday season, and the January 2, 2020 deadline was not placed on my electronic w
5. Subsequently, I inadvertently forgot to confirm whether the January
the Notice, as contained in the Minute Order, was placed on my calendar.
6. Due to this inadvertence, I did not relearn of this deadline until J
Court staff contacted me to inquire of the status of the Notice.
Pursuant to 28 U.S.C. § 1746 Declarant certifies, under penalty of perjury,
true and correct.

Executed this 6th day of January, 2020 in Carson City, Nevada.

/s/ Rost C. Olsen
Rost C. Olsen

on staff due to the
rork calendar.
2, 2020 deadline for

uary 6, 2020 when

that the foregoing is

 

 
